DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 10/07/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claims 1-2, 4-8, 10-15 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites “ wherein 60% or more of the food granules have an arithmetic mean surface roughness Sa of 14 μm or more, as  measured using an L filter of a nesting index 0.25mm” failed to further limit the subject matter of the claim 1-2 upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 10-11 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Sakoda et al. (JP5943368, cited in IDS; English translation relied on corresponding US20180271117).
The limitation of claims 1-2 and 7 is met by Sakoda et al. disclosing cat food extruded puffed granule (with reduced vomiting) having moisture content 8% to 12%, 60% or more of food granules have a hardness of 2.5 kgw or less 1 minute after being immersed in dilute hydrochloric acid (pH of 2.5) at 25°C for 10 minutes (page 2, [0028, 0048]; page 4, [0074]; page 6, [0119-0127]). Sakoda et al. is silent about pepsin digestibility and arithmetic mean surface roughness, which are considered as inherent properties of Sakoda et al. cat food granule. Since Sakoda et al. teaches the same cat food granule prepared by cutting a mixture of raw material which are extruded by the extruder, after a gas is generated inside the extruded mixture to expand the mixture and the expanded mixture begins to be constricted ([0124-0125]) which is the same or substantially same procedure as applicant’s claimed invention (claim 11), this same cat food granule is expected to have the same properties. MPEP 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claims 4-6, 8 and 10, the limitation is met by Sakoda et al. disclosing lignocellulose and refined cellulose at 7.5% with size of 50um or more.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakoda et al. (JP5943368, cited in IDS; English translation relied on corresponding US20180271117).

In arguendo that Sakoda et al. is not anticipating, applicant’s claimed invention is still obvious in the following analysis.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Sakoda et al. teaches cat food extruded puffed granule (with reduced vomiting) having moisture content 8% to 12%, 60% or more of food granules have a hardness of 2.5 kgw or less 1 minute after being immersed in dilute hydrochloric acid (pH of 2.5) at 25°C for 10 minutes. An example of the method of producing puffed granules using an extruder is as follows. First, in the ingredients of puffed granules, ingredients other than external additives are pulverized as necessary and mixed. The ingredients may be mixed while being pulverized using a grinder or the like. Further, water (which is not included in the ingredient composition) is added thereto as necessary to obtain a mixture of the ingredients.  The obtained mixture of ingredients is put into the
extruder, heated, pressed, and extruded from an outlet. The outlet is provided with a plate in which a hole having a predetermined shape is formed and a cutter cutting the
mixture of ingredients extruded from the plate to have a predetermined length (thickness). At the same time with the extrusion of the mixture of ingredients from the hole in the plate and the formation of the mixture in a predetermined shape by cutting the mixture using a cutter, the mixture of ingredients are released to the atmospheric pressure from the pressurized state so that water vapor in the mixture of ingredients expands, and the mixture of ingredients is puffed, thereby obtaining porous granules  (page 2, [0028, 0048]; page 4, [0074]; page 6, [0119-0127]). Sakoda et al. disclosing lignocellulose and refined cellulose at 7.5% with size of 50um or more (page 2, [0048]; page 7, [0145]; page 8, [0156]). In one embodiment, the pet food contains 15% to 45% by mass of meat and seafood ; fiber (page 5, [0105]; page 6, [0118]), and Table 3 shows a pet food example (page 8, [0156]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Sakoda et al. is that Sakoda et al. is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 1-2, 7 and 11, Sakoda et al. teaches cat food extruded puffed granule (with reduced vomiting) having moisture content 8% to 12%, 60% or more of food granules have a hardness of 2.5 kgw or less 1 minute after being immersed in dilute hydrochloric acid (pH of 2.5) at 25°C for 10 minutes (page 2, [0028, 0048]; page 4, [0074]; page 6, [0119-0127]). Sakoda et al. is silent about pepsin digestibility and arithmetic mean surface roughness, which are considered as inherent properties of Sakoda et al. cat food granule. Since Sakoda et al. teaches the same cat food granule prepared by cutting a mixture of raw material which are extruded by the extruder, after a gas is generated inside the extruded mixture to expand the mixture and the expanded mixture begins to be constricted which is the same or substantially same procedure as applicant’s claimed invention (claim 11), this same cat food granule is expected to have the same properties. MPEP 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claims 4-6, 8-10, Sakoda et al. teaches lignocellulose and refined cellulose at 7.5% with size of 50um or more.
Regarding claim 12, Sakoda et al. teaches 60% or more of food granules have a hardness of 2.5 kgw or less 1 minute after being immersed in dilute hydrochloric acid (pH of 2.5) at 25°C for 10 minutes, since 60% or more encompasses 65%, one artisan in the art would believe that 65% or more of food granules have a hardness of 2.5 kgw or less 1 minute after being immersed in dilute hydrochloric acid (pH of 2.5) at 25°C for 10 minutes.
Regarding claims 13-15, Sakoda et al. teaches cereal, meats, fish and seafood (encompassing shellfish as common source), vitamin and mineral. “0-9 parts” and “0-3 parts” include 0 part of fiber, which indicates fiber is not required. “1% by mass or less” includes 0%, which indicates lignocellulose is not required. Since Sakoda et al. teaches fiber and lignocellulose, but not required, this meets the limitation of 0% or 0 part. Furthermore, the amount of fiber and lignocellulose are adjustable and one artisan in the art would have been motivated to optimize the amount of fiber and lignocellulose and reach the claimed range, especially in the absence of showing criticality of claimed range. MPEP 2144.05.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Argument:
Applicants argue that both 102 and 103 rejection failed to address the limitation of about pepsin digestibility and arithmetic mean surface roughness Sa of 14um or more as measure using an L filter of a nesting index 0.25mm.
In response to this argument: this is not persuasive. As discussed in the above 102/103 rejections, Sakoda et al. is silent about pepsin digestibility and arithmetic mean surface roughness, which are considered as inherent properties of Sakoda et al. cat food granule. Since Sakoda et al. teaches the same cat food granule prepared by cutting a mixture of raw material which are extruded by the extruder, after a gas is generated inside the extruded mixture to expand the mixture and the expanded mixture begins to be constricted which is the same or substantially same procedure as applicant’s claimed invention (claim 11), this same cat food granule is expected to have the same properties. MPEP 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Therefore, the 102/103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613